Citation Nr: 0010972	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  94-31 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a personality 
disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for warts of the right 
foot and hyperkeratoses of the left foot and left hand.  

3.  Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
January 1981.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a personality disorder, and denied service 
connection for dysthymia.  Subsequently, the veteran moved to 
within the jurisdiction of the Jackson, Mississippi RO, and 
appealed a rating decision by the Jackson RO that found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for warts of the right foot and 
hyperkeratosis of the left foot and left hand.  


FINDINGS OF FACT

1.  The veteran's personality disorder is not a disease or 
injury for which service connection may be granted. 

2.  In a January 1988 rating decision, the RO denied service 
connection for hyperkeratosis of the feet and left hand; the 
veteran was notified of that decision and did not appeal 
within one year of notification.

3.  The evidence received subsequent to January 1988 
regarding a claim for service connection for warts of the 
right foot and hyperkeratosis of the left foot and left hand, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  The record does not contain competent evidence of a nexus 
between the veteran's current dysthymia condition and a 
disease or injury incurred or aggravated during active 
military service.


CONCLUSIONS OF LAW

1.  The claim of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
personality disorder has no legal merit or entitlement under 
law.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303(c), 3.156 (1999). 

2.  The January 1988 RO decision denying service connection 
for hyperkeratosis of the feet and left hand is final.  
38 U.S.C.A. § 7105(b) (West 1991 & Supp. 1999).

3.  The evidence received subsequent to the RO's January 1988 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for warts 
of the right foot and hyperkeratosis of the left foot and 
left hand.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).

4.  The claim for service connection for dysthymia is not 
well grounded.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Personality disorder
Initially, the Board has determined that this new and 
material evidence claim is a matter in which the law, as 
opposed to the evidence, is dispositive of the issue.  The 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) has observed 
that the use of the statutory term "well grounded" should 
be confined to matters in which the evidence is dispositive.  
Therefore, in cases such as this, where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) ("failure to 
state a claim upon which relief can be granted," as opposed 
to dismissing the case for failure to present a well-grounded 
claim); Cf. FED R. CIV. P. 12(b)(6).

The veteran has asserted that he has a current personality 
disorder disability as a result of his active military 
service.  The veteran's Certificate of Release or Discharge 
from Active Duty (DD Form 214) indicates that the reason for 
the veteran's service separation was a personality disorder.  
The Board also notes that a July 1997 VA psychiatric 
examination includes a diagnosis of borderline personality 
disorder.  In an August 1997 addendum to the July 1997 
examination report, the examining physician found it 
"reasonable to assume that the personality disorder 
diagnosed during the patient's military service was an early 
manifestation of current borderline personality disorder."  

The Board finds, however, that this factual evidence is 
superseded by the controlling service connection regulations 
concerning what constitutes a disease or injury resulting in 
disability.  38 C.F.R. § 3.303(a) states that service 
connection "means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein."  However, § 3.303(c) states that, "[c]ongenital 
or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation." [emphasis added].  Thus, VA regulations have 
specifically precluded the granting of service connection for 
a diagnosed personality disorder.     

The veteran's claim underlying his new and material evidence 
claim is one of service connection for a personality 
disorder.  Since the veteran cannot be granted service 
connection for a personality disorder as a matter of law, 
there is no evidence that he could submit that would be new 
and material to his claim.  Therefore, the Board concludes 
that the claim of whether new and material evidence has been 
submitted to reopen a service connection claim for a 
personality disorder is denied as a matter of law.

	II.  New and material evidence - skin condition
Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 1999).  In the absence of chronicity at onset, a grant 
of service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decisions and the statement of the case, which explained that 
new and material evidence was needed to reopen the claim, and 
indicated what would constitute such evidence.  Furthermore, 
by this decision, the Board informs the veteran of the type 
of new and material evidence needed to reopen his claim.

In a January 1988 rating decision, the RO denied service 
connection for hyperkeratosis of the feet and left hand.  The 
veteran was notified of that decision by a letter in February 
1988.  He filed a timely Notice of Disagreement with this 
decision, but did not perfect his appeal on this issue.  
Accordingly, the January 1988 rating decision by the RO is 
final.  38 C.F.R. § 3.104 (1999).  The question presently 
before the Board is limited to whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim.  To reopen a finally denied claim, a veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.104 (1999).  

In the January 1988 rating decision, the RO found that the 
evidence did not reveal that the veteran had a current right 
foot warts and hyperkeratosis of the left foot and left hand 
disability.  The Board finds that subsequently received 
evidence shows that the veteran has a current hyperkeratosis 
of the feet and left hand disability.  The issue is whether 
the evidence received since the January 1988 rating decision 
shows that this current skin condition is related to service.  
The evidence received since the January 1988 rating decision 
regarding service connection for a skin condition includes VA 
medical certificates from July and September of 1987, April 
1987 medical records from the West Virginia University 
Hospitals, a July 1996 VA examination report, two different 
March 1997 VA examination reports, a July 1997 VA examination 
report, Social Security Administration (SSA) records, the 
transcript from the veteran's January 2000 Board Hearing, as 
well as additional statements submitted by the veteran in 
support of his claim.  The Board finds that while this 
evidence may be considered new, none of it is material to the 
veteran's claim in that it does not provide evidence of a 
current skin condition that is attributable to his active 
military service.  The Board also notes that the veteran's 
claims file includes additional medical evidence submitted 
since January 1988 that was not listed above.  The Board 
finds that this evidence pertains to the veteran's other 
disability claims and is not related to his service 
connection for a skin condition claim.      
            
The Board first considers the evidence from VA medical 
certificates from July and September of 1987.  The Board 
finds that this evidence is new in that it has not previously 
been considered by the Board.  However, this evidence is not 
material to the veteran's claim.  The medical certificates 
reveal that the veteran complained of a rash on his feet, 
wanted to see a dermatologist, and was diagnosed with 
hyperkeratosis of the feet and right hand.  However, there is 
no evidence that this 1987 skin condition is related to 
service, which ended in January 1981.  Without an opinion 
from a competent medical authority linking this skin 
condition to service, the evidence is not material to the 
veteran's claim.  See 38 C.F.R. § 3.156(a) (1999); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996) (table).       

The Board next considers the April 1987 medical records from 
the West Virginia University Hospitals.  While this evidence 
is new, it is also not material to the veteran's claim.  The 
records show that he was treated for epidermal hyperplasia of 
both feet and the left hand.  The veteran reported that he 
had this condition on his feet since 1980 and on his hand 
since 1986.  A microscopic biopsy of his skin condition 
revealed hyperkeratosis of the epidermis.  This evidence, 
however, is not material to the veteran's claim because 
despite the veteran's assertions that this condition began 
1980, while he was in service, there is no opinion from a 
competent medical authority connecting this skin condition in 
1987 to service. 

The Board also considers the evidence from the VA 
examinations conducted in July 1996, March 1997 and July 
1997.  All of this evidence is new, however none of it is 
material to the veteran's claim.  The July 1996 VA 
examination revealed that the veteran complained of profuse 
sweating of the feet, pain on short periods of ambulation and 
bad foot odor.  The examination showed that he has bilateral 
hyperkeratosis and hyperpigmentation of the feet, as well as 
onychomycosis of all ten of his toes.  This evidence is not 
material to the veteran's claim because it does not provide 
the necessary nexus evidence to connect this current 
hyperkeratosis and hyperpigmentation condition to service.  

The March 10, 1997 VA examination revealed that the veteran 
has thickened skin on both feet.  The examiner noted that the 
veteran has a dermatological problem with both feet, and 
recommended a dermatology consult.  This evidence is not 
material to the veteran's claim because it does not causally 
connect this skin condition to service.  Likewise, the March 
14, 1997 VA examination of the skin is also not material to 
his claim.  Although this examination report includes a 
reported history that the veteran has had a foot problem that 
began in 1980, and photographs of the veteran's hands and 
feet, the VA examiner does not opine that this current skin 
condition did, in fact, begin during service.  The examiner 
stated that the exact cause of the veteran's excess 
thickening skin is unclear.  The examiner states that 
"Pityriasis rubra pilaris, forme fruste, is a possibility", 
but he does not causally connect this condition to service.  
Thus, the veteran's assertions that that his current foot 
condition is related to service are not supported by a 
competent medical opinion.  For this reason, the evidence 
from both of these March 1997 examinations is not material to 
the veteran's claim.              

The July 1997 VA examination is also new, but not material to 
the veteran's claim.  The examination was conducted by the 
same physician that conducted the March 14, 1997 VA 
examination.  This latest VA examination report states that 
the exact diagnosis and cause of the veteran's skin condition 
of the hands and feet are unclear.  The examiner explicitly 
stated, "I know of no connection between this and military 
service."  Based on this last statement, it is clear that 
this evidence does not provide the necessary nexus between 
the veteran's current skin condition and service.  

The Board also considers the SSA records received into 
evidence, and finds that they are not material to the 
veteran's claim.  The records support the veteran's current 
problems with hyperkeratosis of the soles of his feet and 
palms of his hands.  However, this evidence lacks any nexus 
evidence that would be material to, and well ground, his 
claim.     

The Board also considers the transcript from the veteran's 
Board Hearing, conducted in January 2000.  

Finally, the Board also considers the statements, including 
his testimony at his January 2000 Board hearing, which the 
veteran has submitted to VA in support of his assertions that 
his skin problems are related to service.  Throughout these 
statements, the veteran has described the wart problem that 
he was treated for in service, and has stated that he began 
shaving excess skin from his feet during service, continuing 
up to the current time.  However, the veteran testified 
during his Board hearing that no medical professional has 
provided a nexus between his current hyperkeratosis condition 
and service.  In reviewing all of this evidence, the Board 
finds that it does not provide the necessary medical nexus 
between his current skin condition and service.  The Board 
has only the veteran's assertions that his current skin 
condition of his hand and feet are related to service.  The 
record does not show that the veteran is a medical 
professional or has the training and expertise to be 
qualified to diagnose medical conditions. Consequently, his 
statements do not constitute competent medical evidence of 
nexus between his existing skin condition and service.  Such 
a claim must be based on a diagnosis by a qualified physician 
and supported by a physical examination.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  As this evidence lacks the 
necessary nexus element, it is deemed to be not material to 
the veteran's claim.           

As none of the evidence added to the record since the RO's 
January 1988 rating decision, either by itself or in the 
context of all the evidence, both old and new, provides 
evidence of a causal nexus between the veteran's current skin 
condition and his active military service, the Board 
concludes the additional evidence does not constitute new and 
material evidence sufficient to reopen the claim for service 
connection for warts of the right foot and hyperkeratoses of 
the left foot and left hand.  Therefore, the January 1988 
decision remains final, and the claim is not reopened.

	III.  Service connection for dysthymia
The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp.); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has 
held that a well grounded claim is comprised of three 
specific elements:  (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza, supra.  In the absence of any 
one of these three elements, the claim is not plausible, and 
the Board must find that the claim for service connection is 
not well grounded and therefore must be denied, pursuant to 
the decision of the Court in Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

The Board is satisfied that the veteran has provided 
sufficient evidence of a current dysthymia disability for 
purposes of a well grounded claim.  A July 1996 VA 
psychological assessment the veteran's current complaints of 
sleep disturbance, eating difficulties, poor concentration, 
nightmares and crying spells.  The examiner found the veteran 
to be emotionally labile and quite tearful when describing 
his treatment in service.  The examiner diagnosed the veteran 
with dysthymic disorder.  Thus, the first element of a well 
grounded claim has been satisfied. 

The Board next considers whether there is evidence of the 
incurrence or aggravation of a disease or injury during 
active military service.  The veteran's service medical 
records do indicate that the veteran was seen for psychiatric 
evaluation in service in August 1980, following a suicide 
attempt.  However, there is no evidence of a diagnosed 
dysthymia condition in the service medical records.  The 
Board does note, however, that during his August 1980 
psychiatric evaluation, the veteran complained of sleep and 
concentration problems, and was noted by the examiner to have 
a depressed mood with crying episodes.  The veteran testified 
during his January 2000 Board Hearing that his mental 
problems began when he was trying to deal with his foot 
condition, but did not receive any support from his reporting 
seniors.  He stated that from that point on, his mental 
condition worsened and eventually led to his attempted 
suicide.  Based on the similarity of the veteran's inservice 
psychiatric symptomatology and his presently observed 
dysthymia symptomatology, the Board is satisfied that there 
is sufficient evidence of an inservice mental disorder 
condition to satisfy the well grounded requirement of an 
inservice disease or injury.

The Board finds that the veteran's dysthymia claim must fail 
because of the absence of a nexus, from a competent medical 
authority, between his current dysthymia condition and his 
inservice mental disorder condition.  According to the 
record, the veteran's first diagnosis of dysthymia was 
established in August 1994 by Doctor Richard Sayner, Clinical 
Psychologist.  While Dr. Sayner refers to the veteran's 
reported experiences in the military, he also refers to 
events from the veteran's childhood, post-service events such 
as employment and his current family life.  This 
"Comprehensive Mental Status Evaluation" does not provide 
an opinion from Dr. Sayner that the veteran's dysthymia is 
related to service.  Similarly, a July 1996 VA psychological 
assessment referred to events in the veteran's childhood, 
during service and following service.  The assessment 
resulted in a diagnosis of dysthymia, but provides no nexus 
opinion connecting the veteran's current dysthymia condition 
to service.  A review of the entire record does not reveal 
any nexus opinion, from a competent medical authority, 
connecting the veteran's current dysthymia condition to 
service.      

The veteran essentially relies on his own opinion that his 
current dysthymia condition originated in service with his 
problems dealing with his skin condition on his feet.  The 
record does not show that the veteran is a medical 
professional or has the training and expertise to be 
qualified to provide opinions on clinical findings. 
Consequently, these statements do not constitute competent 
medical evidence of the origin of his current wrist 
disability.  Such a claim must be based on a diagnosis by a 
qualified physician and supported by a physical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A review of 
the record does not reveal any competent medical evidence 
from a qualified physician to support this claim.  The Board 
notes further that the veteran testified during his Board 
Hearing that he has not been told by any medical professional 
that his dysthymia is related to service.    

As the veteran has presented no evidence, other than his own 
allegations, to establish that his current dysthymic disorder 
was incurred or aggravated by active service, his claim for 
service connection for dysthymia is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp.); Caluza, 7 Vet. 
App. at 506.   

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp.), VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991 
& Supp.) to advise the claimant of the evidence required to 
complete his or her application, in circumstances in which 
the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
the Board finds that this procedural consideration has been 
satisfied.  In particular, the Board notes that the  
statement of the case advises the veteran that there is no 
evidence that his current dysthymia disability is due to an 
inservice disease or injury.  Moreover, unlike the situation 
in Robinette, he has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claim well grounded.  


ORDER

The claim regarding new and material evidence for a 
personality disorder is denied.
New and material evidence has not been submitted to reopen a 
claim for service connection for warts of the right foot and 
hyperkeratoses of the left foot and left hand.  The benefits 
sought on appeal regarding this claim remain denied.
Entitlement to service connection for dysthymia is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


